      Case 1:19-cr-00202-GBD Document 14 Filed 09/21/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW


                                                           f    888 GRAND CONCOURSE, SUITE 1H
                                                           f'   BRONX, NEW YORK l 0451
                                                                (718) 293-4900 • FAX (718)   618-0140
                                                                www.klugerlawfirm.com

                                                                September 20, 2021


BYECF
The Honorable George B. Daniels
United States District Judge                                                 SO ORDERED:
Southern District of New York
500 Pearl Street                                                                                J_])(/~
New York, New York 10007                                                                 D~els, U.S.D.J.
         Re:      United States v. Jose Burgos                             Dated:_             'fp Z 1 l!JZJ
                  19 Cr. 202 (GBD)

Dear Judge Daniels:

       Sentencing in this matter is scheduled for October 5, 2021 at 10:30 a.m. I write now
seeking a temporary modification of Mr. Burgos' bail conditions.

        Bail in this matter was set by your Honor on March 21, 2019. As a condition of his
bail, Mr. Burgos's travel is restricted to the Southern and Eastern Districts of New York. 1
Mr. Burgos seeks a temporary modification of his bail conditions to allow him to travel to
Florida to see his parents and go on vacation from September 23, 2021 to October 3, 2021.
Mr. Burgos will be staying at a friend's apartment located at 2805 W. San Isidro Street,
Tampa, Florida. 2

        Pretrial Officer Andrew Abbott consent to this request. Counsel has been unable
to ascertain the government's position.

         Thank you.

                                                                Respectfully,
                                                                /s/ ~ f). ~4'9ei
                                                                Matthew J. Kluger

cc:      AUSA Stan Okula
         PSO Andrew Abbott



1
  Bail conditions were later modified to permit travel to the Districts of New Jersey and Connecticut for
work.
2
  Upon the Court's approval, flight information will be provided to Pretrial Services.
